NO. 07-02-0080-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                FEBRUARY 28, 2002
                          ______________________________

                    STEVE P. PATTERSON and KIM PATTERSON,

                                                                Appellants
                                             v.

                  TEXAS DEPARTMENT OF PROTECTIVE SERVICE,

                                                      Appellee
                        _________________________________

              FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 62,466-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                                    DISMISSAL
                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

       Steve P. Patterson and Kim Patterson, appellants, filed their pro se notice of appeal

on January 14, 2002. Accompanying the notice was neither a filing fee of $125.00 or proof

of their status as paupers. Consequently, this Court issued a letter, dated February 11,

2002, informing the Pattersons of the defect and that the failure to cure same within ten

days could result in the dismissal of the appeal. So too were they told of their need to file

a docketing statement within the same time period. The letter then was sent to their last
known address, which address was reflected on the docket of the Potter County District

Clerk. The missive was returned, however, and on the envelope appeared the notation

“FOE” (forwarding order expired) and a stamp directing that it be “return[ed] to sender not

forwardable.” No other address of the Pattersons have been provided to this court. Nor

has it received the filing fee mentioned above, proof enabling the Patterson to continue

their appeal as indigents (as authorized by the Texas Rules of Appellate Procedure), or

the docketing statement.

       Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

42.3 (c) due to appellant’s failure to pay the filing fee and provide a docketing statement

as previously directed by this Court.



                                                        Per Curiam


Do not publish.




                                            2